DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine (Pat. No.: 7,813,970 B1) in view of Menendez (Pub. No.: 2010/0106623 A1).
1) In regard to claim 1, Brandwine discloses the claimed one or more servers (fig. 1: 106 and 108) comprising: 
one or more communication interfaces (fig. 1: 104), implemented at least partially in hardware (note, it is inherent servers 106 and 108 have communication interfaces to 
a selection mechanism, implemented at least partially in the hardware (col. 5, lines 44-60), configured to: 
determine whether an option is environmentally friendly (fig. 4: 410); and 
select the option based on whether the vehicle is environmentally friendly (col. 5, lines 44-60). 
Brandwine does not explicitly disclose ordering a vehicle, and the one or more communication interfaces being to one or more of provide a first confirmation to the mobile device based on the vehicle being selected, or provide, based on the vehicle being selected, a second confirmation to the device of the vehicle.
However, Menendez discloses it has been known to use a computing device to order a vehicle (fig. 6C and ¶0092), and one or more communication interfaces being to one or more of provide a first confirmation to the mobile device based on the vehicle being selected (¶0100 discloses a web page confirmation), or provide, based on the vehicle being selected, a second confirmation to the device of the vehicle (¶0101 discloses an email confirmation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the servers of Brandwine to provide a confirmation, as taught by Menendez.
One skilled in the art would be motivated to modify Brandwine as described above in order to provide a confirmation of the reservation by the user, as taught by Menendez (¶0072).

2) In regard to claim 2 (dependent on claim 1), Brandwine and Menendez further disclose the one or more servers of claim 1, wherein the selection mechanism is further configured to: determine a value for the vehicle based on whether the vehicle is environmentally friendly, and wherein the vehicle is selected based on the value (Brandwine figs. 2 and 3 show the option may be selected based on the environmental friendliness of the vehicle). 

3) In regard to claim 3 (dependent on claim 2), Brandwine and Menendez further disclose the one or more servers of claim 2, wherein the selection mechanism is further configured to: determine a score for the vehicle based on the value, and wherein the vehicle is selected based on the score (Brandwine fig. 3: 302). 

4) In regard to claim 4 (dependent on claim 2), Brandwine and Menendez further disclose the one or more servers of claim 2, wherein the vehicle is a first vehicle, wherein the selection mechanism is further configured to: identify first information regarding the first vehicle based on whether the vehicle is environmentally friendly, and identify second information regarding a second vehicle, and wherein the vehicle is selected based on the first information and the second information (Menendez fig. 6C: Economy). 

5) In regard to claim 5 (dependent on claim 1), Brandwine and Menendez further disclose the one or more servers of claim 1, wherein the selection mechanism is further 

6) In regard to claim 6 (dependent on claim 1), Brandwine and Menendez further disclose the one or more servers of claim 1, wherein the vehicle is selected from a plurality of vehicles that accepted a request that includes information regarding providing a service to a user of the mobile device (Menendez fig. 6C). 

7) In regard to claim 7 (dependent on claim 6), Brandwine and Menendez further disclose the one or more servers of claim 6, wherein the plurality of vehicles are selected as vehicles to contact before the vehicle is selected from the plurality of vehicles (Menendez ¶0092). 

8) In regard to claim 8 (dependent on claim 1), Brandwine and Menendez further disclose the one or more servers of claim 1, wherein the first confirmation is provided to a plurality of mobile devices of users that indicated a preference to share a ride, and wherein the plurality of mobile devices include the mobile device (Official notice is taken that both the concept and advantage is known for allowing users to share a ride and provide indication to the users via their mobile device). 



10) In regard to claim 10, claim 10 is rejected and analyzed with respect to claim 1 and the references applied. 

11) In regard to claim 11 (dependent on claim 10), claim 11 is rejected and analyzed with respect to claim 5 and the references applied.  

12) In regard to claim 12 (dependent on claim 10), claim 12 is rejected and analyzed with respect to claim 6 and the references applied.

13) In regard to claim 13 (dependent on claim 12), claim 13 is rejected and analyzed with respect to claim 7 and the references applied. 

14) In regard to claim 14 (dependent on claim 10), claim 14 is rejected and analyzed with respect to claim 8 and the references applied.



16) In regard to claim 16, claim 16 is rejected and analyzed with respect to claim 1 and the references applied. 

17) In regard to claim 17 (dependent on claim 16), claim 17 is rejected and analyzed with respect to claim 5 and the references applied.

18) In regard to claim 18 (dependent on claim 16), claim 18 is rejected and analyzed with respect to claim 6 and the references applied.

19) In regard to claim 19 (dependent on claim 16), claim 19 is rejected and analyzed with respect to claim 8 and the references applied.

20) In regard to claim 20 (dependent on claim 16), claim 20 is rejected and analyzed with respect to claim 9 and the references applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684